BARFIELD, Judge,
dissenting.
Florida Administrative Code Rule 10-5.011(l)(k) provides that licensed beds be *1241counted as of June 1, 1986. It does not provide a date for counting approved beds. HRS adopted the date of the state agency action report as the date for counting approved beds rather than the same date specified in the rule for counting licensed beds. HRS had consistently followed this policy in previous cases and used the same interpretation of its rules in published orders. If HRS were to change its interpretation, it would have to prove on the record the propriety for departing from the established interpretation or nonrule policy. The majority opinion’s reference to dates used for determining population projections under a different section of the same rule is irrelevant. I would affirm the final order.